Citation Nr: 1201492	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06- 23 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and A.R.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran had service on active duty for training from June 1979 to October 1979 with other periods of active duty for training in the South Carolina National Guard.  He died in September 2005.  The Appellant is the Veteran's former spouse and is the custodian of and acting on behalf of the Veteran's minor child.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2006, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in August 2007 and in October 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the contributory cause of death, obesity, was caused or aggravated by the Veteran's service-connected disabilities.  The opinion was received in September 2011 and a copy was furnished to the Appellant and her representative.  They were afforded the opportunity to submit additional evidence or argument.  The Appellant's representative submitted a response in November 2011.





FINDINGS OF FACT

1.  The Veteran died in September 2005; the death certificate listed the primary cause of death as asthma and the contributing causes of death as diabetes mellitus, type 2, obstructive sleep apnea, and obesity.

2.  Asthma, diabetes mellitus, type 2, obstructive sleep apnea, and obesity were not affirmatively shown to have had onset during service; and asthma, diabetes mellitus, type 2, obstructive sleep apnea, and obesity are unrelated to an injury, disease, or event in service. 

3.  At the time of his death, the Veteran was service-connected for degenerative joint disease of the right and left knees, degenerative joint disease of the lumbosacral spine, residuals of a right meniscal tear, and depression with anxiety; none of his service-connected disabilities has been shown to have caused or contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, the VCAA notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2005, in December 2008, and in August 2010.  The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of the Veteran's death.  She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  The Appellant was notified of the provision for the effective date of the claim.  The Appellant was also advised of the conditions for which service-connection was in effect at the time of the Veteran's death and the process for establishing entitlement to service-connection for cause of death.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (notice of how to establish service connection for the cause of the Veteran's death based on disabilities for which service connection had already been granted and for disabilities not yet service-connected).  





To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in September 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Appellant has not identified any additional pertinent records for the RO to obtain on her behalf.  

VA obtained several medical opinions with respect to the cause of the Veteran's death and the Appellant's claim of service connection, including in June 2006, May 2008, and June 2010.  In addition, as noted above, the Board sought and obtained a VHA opinion in September 2011.  

The VHA opinion contains sufficiently findings and history and discussion of the pertinent facts so that the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Service Connection for Cause of Death

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c). 




Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts

The Veteran's service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of asthma, diabetes mellitus, obstructive sleep apnea, or obesity during active military service.  The Veteran sustained an injury to his right knee during a period of active duty for training with the Army National Guard.  At the time of his death in September 2005, the Veteran was service-connected for degenerative joint disease of each knee, degenerative joint disease of the lumbosacral spine, residuals of a right meniscal tear, and depression with anxiety.  

The Veteran was rated totally disabled for compensation based on individual unemployability since 2003.  








VA and private medical records show that in October 2003 the Veteran stated that his arthritis had been aggravated by his obesity.  He stated that he had gained between 50 and 70 pound in the previous few months and was having difficulty walking.  He felt that his obesity was at least partly due to a decline in his mental status.  He stated that his depression was constant and he had been unable to pull himself out of it.

Later in October 2003, it was noted that the Veteran's weight was detrimental to his osteoarthritis, which was compounded by the fact that he was unable to walk or do other exercise for more than short periods of time due to knee pain and limitation of motion.  It was noted too that the Veteran's weight, sedentary activities, and gait abnormalities were contributing to and compounding degenerative joint disease in the back and knees.

In March 2004, the Veteran was reminded of the benefits of regular exercise and was noted to be morbidly obese based on a body mass index of 54.  The Veteran stated that he was unable to exercise due to knee problems and breathing difficulties.

The Veteran died in September 2005.  The death certificate listed as the primary cause of death, asthma, and the contributing causes of death as diabetes mellitus type 2, obstructive sleep apnea, and obesity.  

The Appellant, who is the former spouse of the Veteran and is the custodian of his minor child, seeks service connection for cause of the Veteran's death, specifically asserting that the service-connected disabilities caused or aggravated the Veteran's obesity, which in turn contributed to cause his death.



In May 2006, the Veteran's physician noted that the Veteran had multiple illnesses which contributed to his death, as well as chronic knee pain due to an injury in service.  The physician stated that the osteoarthritis in the Veteran's right knee was significant and in all likelihood did contribute to his obesity and inability to lose weight and also to his depression.

In June 2006, a VA physician expressed the opinion that it was not likely that the Veteran's service-connected arthritic changes and depression materially contributed or hastened his death due to asthma.  The VA physician noted that the documentation surrounding the Veteran's death, such as an emergency room note or death summary was not included in the file and may have a bearing on his opinion.

In November 2006, the Appellant testified that she had submitted a written statement from the Veteran's personal physician, who had signed his death certificate, relating the Veteran's service-connected osteoarthritis and depression to obesity, which was a contributory cause of death.  At the time of the Veteran's death, the Veteran was describe as obese and he had been confined to a wheelchair for about two years, resulting in severe depression and his weight also contributed to his breathing problems, including asthma and obstructive sleep apnea.  

The Veteran died at home, alone, and neither the Appellant nor the Veteran's daughter, A.R., was living with him at the time of his death.  He was found by a son who lived with him, and taken to the hospital where he was pronounced dead.  No emergency room note or death summary is known to have been prepared.  A.R. testified that the Veteran was put into a wheelchair about two years prior to his death because his knees.  Both she and the Appellant testified that the Veteran had gained a considerable amount of weight after he was placed in the wheelchair.



In May 2008, a VA physician expressed the opinion that it was less likely than not that the Veteran's right knee problems contributed to the Veteran's death from respiratory problems or asthma.  The VA physician did state that the Veteran's long-standing arthritis probably limited his physical activity and contributed to the development of obesity.  Therefore, it was at least as likely as not that the Veteran's known arthritic condition contributed to cause the Veteran's death.

In June 2010, another VA physician stated that it was less likely than not that there was any correlation between the Veteran's low back condition and his bilateral knee disabilities and the cause of death.  The VA physician stated that the Veteran had comorbid conditions such as asthma, the immediate cause of death, and obstructive sleep apnea and diabetes.  The VA physician stated that it was less likely than not that the Veteran's bilateral knee disability or low back disability played a major role in his obesity.  Rather, the obesity was most likely to have facilitated the bilateral knee condition and low back problems.  The VA physician stated that the Veteran's knee and lumbar spine disabilities did not contribute to his death in any away and that there was no objective data to support a contrary opinion.  

In September 2011, VHA expert stated that it was less likely than not that the Veteran's service-connected disabilities contributed substantially to his obesity; rather, the expert explained that the Veteran's obesity served to aggravate his orthopedic disabilities.  








The VHA expert based the opinion on the facts that the Veteran was overweight prior to his initial injury and weighed as much as 330 pounds in 1999 and that the Veteran was later able to lose weight in 2000 prior to his hernia surgery through a combination of modified diet, medication, and increased walking, in order to meet the surgeon's requirement of weighing less than 250 pounds, which illustrated that he was capable of losing weight when motivated, despite his orthopedic issues, and that 15 years after his injury his knee pain did not prevent him from exercising.  The VHA expert stated that even if weight-bearing exercise had been too painful, other forms of exercise such as swimming and biking were still available.  After the surgery, the Veteran had gained weight and ultimately reached 395 pounds in 2004.  

The VHA expert further stated that it was less likely than not that depression and anxiety caused the Veteran's obesity.  The VHA expert explained that the Veteran was obese for years prior to the first symptoms of mood disturbance.  The VHA expert concluded that the Veteran had struggled with obesity for most of his adult life, a problem which pre-dated his knee injury and his mood disorder, and despite his post-traumatic arthritis the Veteran was able to lose weight when he was so inclined.  It was the VHA expert's opinion that the Veteran's death was not related to a service-connected disability. 

Analysis

There is no evidence that the Veteran's fatal asthma, diabetes mellitus, obstructive sleep apnea, or obesity were incurred during a period of active duty for training.  The Appellant had not alleged and there is no competent medical evidence to suggest that any of the fatal conditions were causally related to military service.




During active duty for training in June 1985 the Veteran injured his right knee.  At the time he was as 5 feet, 11 inches tall and he weighed 224 pounds, but his weight was not associated with an injury or disease.  And obesity that is not associated with and injury or disease is not a disability for the purpose of VA disability compensation, that is, service connection.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (defining injury and disease for the purpose of VA disability compensation). 

As service connection on a direct basis for the fatal conditions is not warranted, the question remains whether any service-connected caused or aggravated the Veteran's obesity, which did contribute to his death.

The question of whether the Veteran's orthopedic or psychiatric disabilities caused or aggravated obesity is a complex one, as shown by the number and variety of opinions in the record.  There are medical opinions and other evidence which support the Appellant's argument that the Veteran's service-connected disabilities caused or aggravated obesity as well as medical opinions and other evidence which opposes the Appellant's argument.  

When evaluating the opinions, the Board must analyze the credibility and probative value of the evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

Evidence supporting the claim includes the Veteran's treatment records after service showing that the Veteran attributed his obesity in part to his depression, and that he was unable to exercise as a result of his orthopedic problems.  The Veteran's treating physician, who signed the death certificate, stated that the Veteran's service-connected disabilities, particularly the right knee and depression, contributed to the Veteran's obesity and his inability to lose weight.  

Both the Appellant and the Veteran's daughter, A.R., testified that the Veteran's weight had increased after he was limited to a wheelchair by his orthopedic problems.  In a VA medical opinion, it was concluded that the Veteran's long-standing arthritis limited the Veteran's physical activity and contributed to his obesity, which was a contributory cause of death.







In reviewing the evidence, which supports the Appellant's claim, the Board finds that the medical opinions do not account for the fact that the Veteran was able to exercise and to loose weight prior to his hernia surgery in 2000.  The weight loss was through diet control and increased exercise, despite the right knee disability contradicts the assertions that he was unable to exercise due to his knee problems.   As a significant fact of the case was not considered in the opinions, namely, evidence of weight loss after an increase exercise in 2000, the opinions have little probative value on determining whether the Veteran's obesity was caused by or aggravated by a service-connected disability.

There is evidence that the Veteran's obesity was not caused by or aggravated by his service-connected disabilities.  In October 2003, it was noted that the Veteran's weight and lack of activity were aggravating his back and knees problems.  In March 2004, it was stressed that the Veteran could benefit from regular exercise, despite the Veteran's concerns about his knee pain, which suggests that a medical profession did not consider regular exercise beyond the Veteran's physical ability.  In June 2006, a VA physician stated that the Veteran's service-connected disabilities did not contribute to or hasten the Veteran's death.  In June 2010, a VA physician stated that the service-connected orthopedic disabilities did not contribute to the Veteran's death in any way.  And, in September 2011, a VHA expert concluded that neither the orthopedic nor depression caused or aggravated the Veteran's obesity, and were therefore not contributing factors in the cause of the Veteran's death.  







In weighing the medical opinions, the Board finds the opinion of the VHA expert to be the most persuasive, because it accounts for the Veteran's medical history, including the Veteran's history of weight loss and weight gain. The VHA expert explained that the Veteran was obese before his right knee injury and before the first symptoms of depression and, therefore, the evidence did not support the conclusion that either the orthopedic disabilities, beginning with his right knee, or the psychiatric disability caused or aggravated obesity.  The VHA expert also discussed the Veteran's weight loss prior to surgery for a hernia in 2000, which illustrated that his knee pain did not prevent him from exercising.  As the VHA expert's opinion is based upon the facts in the record and the VHA expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion, the Board finds that the opinion is of greater weight than the favorable opinions.  

As the preponderance of the evidence is therefore against the Appellant's claim of service connection for the cause of the Veteran's death, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


